     Case 8-18-71748-ast         Doc 742     Filed 05/30/19   Entered 05/30/19 10:49:34




                                Response Deadline: June 13, 2019 at 4:00 p.m. (ET)

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In Re:                                                         Chapter 11

 ORION HEALTHCORP, INC.                                         Case No. 18-71748 (AST)
 CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.                    Case No. 18-71749 (AST)
 NEMS ACQUISITION, LLC                                          Case No. 18-71750 (AST)
 NORTHEAST MEDICAL SOLUTIONS, LLC                               Case No. 18-71751 (AST)
 NEMS WEST VIRGINIA, LLC                                        Case No. 18-71752 (AST)
 PHYSICIANS PRACTICE PLUS, LLC                                  Case No. 18-71753 (AST)
 PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                         Case No. 18-71754 (AST)
 MEDICAL BILLING SERVICES, INC.                                 Case No. 18-71755 (AST)
 RAND MEDICAL BILLING, INC.                                     Case No. 18-71756 (AST)
 RMI PHYSICIAN SERVICES CORPORATION                             Case No. 18-71757 (AST)
 WESTERN SKIES PRACTICE MANAGEMENT, INC.                        Case No. 18-71758 (AST)
 INTEGRATED PHYSICIANS SOLUTIONS, INC.                          Case No. 18-71759 (AST)
 NYNM ACQUISITION, LLC                                          Case No. 18-71760 (AST)
 NORTHSTAR FHA, LLC                                             Case No. 18-71761 (AST)
 NORTHSTAR FIRST HEALTH, LLC                                    Case No. 18-71762 (AST)
 VACHETTE BUSINESS SERVICES, LTD.                               Case No. 18-71763 (AST)
 MDRX MEDICAL BILLING, LLC                                      Case No. 18-71764 (AST)
 VEGA MEDICAL PROFESSIONALS, LLC                                Case No. 18-71765 (AST)
 ALLEGIANCE CONSULTING ASSOCIATES, LLC                          Case No. 18-71766 (AST)
 ALLEGIANCE BILLING & CONSULTING, LLC                           Case No. 18-71767 (AST)
 PHOENIX HEALTH, LLC                                            Case No. 18-71768 (AST)
 NEW YORK NETWORK MANAGEMENT, LLC                               Case No. 18-74545 (AST)
                             Debtors.


                           SUPPLEMENTAL FEE STATEMENT
               OF CBIZ ACCOUNTING, TAX & ADVISORY OF NEW YORK, LLC
                  FOR THE PERIOD MARCH 1, 2019 THROUGH MAY 6, 2019

          1.      In accordance with the Order Approving Final Fee Applications (Docket No. 738)

(the “Final Fee Order”), CBIZ Accounting, Tax & Advisory of New York, LLC (“CBIZ”),

financial advisor to the Official Committee of Unsecured Creditors of Orion HealthCorp, Inc. et

al. (the “Committee”), hereby submits its Supplemental Fee Statement to the Final Fee Application
     Case 8-18-71748-ast           Doc 742       Filed 05/30/19       Entered 05/30/19 10:49:34




(the “Statement”) for the period from March 1, 2019 through May 6, 2019 (the “Statement

Period”).1

       ITEMIZATION OF SERVICES RENDERED AND EXPENSES INCURRED

       2.      A listing of CBIZ Professionals (collectively, the “Professionals”) who rendered

service to the Committee in connection with these chapter 11 cases during the Statement Period,

including the hourly rate, title, and fees earned by each Professional, is attached hereto as

Exhibit A.

       3.      A summary of expenses incurred by CBIZ during the Statement Period for which

reimbursement is sought is attached hereto as Exhibit B.

       4.      The detailed time records of CBIZ for the Statement Period are attached hereto as

Exhibit C.

      TOTAL FEES AND EXPENSES SOUGHT FOR THE STATEMENT PERIOD

       5.      The total amounts sought for fees for professional services rendered and

reimbursement of expenses incurred for the Statement Period are as follows:

                      Fees                                                  $5,000.00
                      Disbursements                                             $0.00
                                                Total                       $5,000.00

                          NOTICE AND OBJECTION PROCEDURES

       6.      In accordance with the Interim Compensation Order, notice of the Statement has

been served upon the following parties (collectively, the “Notice Parties”):

              i.        the Debtors, Orion HealthCorp, Inc. et al, 1715 Route 35 North, Suite
                        303, Middletown, NJ 07748, (Attn: Timothy J. Dragelin
                        [timothy.dragelin@fticonsulting.com] and Daniel Jones
                        [Daniel.jones1@fticonsulting.com]);



1      Pursuant to the Order Authorizing the Employment and Retention of CBIZ as Financial Advisor to the
       Official Committee of Unsecured Creditors of Orion HealthCorp, Inc. et al. (Docket No. 276), CBIZ has
       been retained nunc pro tunc to April 13, 2018.
     Case 8-18-71748-ast        Doc 742     Filed 05/30/19    Entered 05/30/19 10:49:34




              ii.      counsel to the Debtors, DLA Piper LLP (US), 1251 Avenue of the
                       Americas, New York, NY 10020 (Attn: Thomas R. Califano, Esq.
                       [Thomas.califano@dlapiper.com] and Rachel Nanes, Esq.
                       [Rachel.nanes@dlapiper.com]);

             iii.      counsel to the Committee, Pachulski Stang Ziehl & Jones, LLP, 780 Third
                       Avenue, 34th Floor, New York, NY 10017 (Attn: Ilan D. Scharf, Esq.
                       [ischarf@pszjlaw.com]);

             iv.       the Office of the United States Trustee, Long Island Federal Plaza
                       Courthouse, 560 Federal Plaza, Central Islip, New York 11722 (Attn:
                       Christine H. Black, Esq. [Christine.H.Black@usdoj.gov]);

              v.       counsel to Bank of America, N.A., Moore & Van Allen, PLLC, 100 North
                       Tyron Street, Suite 4700, Charlotte, North Carolina 28202 (Attn: David
                       Eades, Esq. [davideades@mvalaw.com] and Charles R. Rayburn III, Esq.
                       [treyrayburn@mvalaw.com]);

             vi.       counsel to BMO Harris Bank, N.A., Chapman and Cutler, LLP, 111 West
                       Monroe Street, Chicago, IL 60603 (Attn: Stephen R. Tetro II, Esq.
                       [stetro@chapman.com]);

            vii.       counsel to Stifel Bank & Trust and Woodforest National Bank, Reed
                       Smith, LLP, 335 South Grand Avenue, Suite 2900, Los Angeles,
                       California 90071 (Attn: Christopher Rivas, Esq. [crivas@reedsmith.com]
                       and 1202 Market Street, Suite 1500, Wilmington, Delaware 19801 (Attn:
                       Kurt F. Gwynne, Esq. [kgwynne@reedsmith.com]); and

            viii.      counsel to Keybank National Association, 127 Public Square, 2nd Floor,
                       Cleveland, Ohio 44114 (Attn: Robert J. Burns, Esq.
                       [bob_j_burns@keybank.com]).

             ix.       Liquidating Trustee: Howard M. Ehrenberg, Esq., SulmeyerKupetz, 333 S.
                       Grand Avenue, Suite 3400, Los Angeles, CA 90071
                       (hehrenberg@sulmeyerlaw.com).

              x.       counsel to Liquidating Trustee, Satterlee Stephens LLP, 230 Park Avenue,
                       New York, NY, 10169 (Attn: Christopher R. Belmonte, Esq.
                       [cbelmonte@ssbb.com])


       7.       Also pursuant to the Interim Compensation Order, any objections to this Statement

must be served upon the Notice Parties, including CBIZ, no later than June 13, 2019, at 4:00 p.m.
     Case 8-18-71748-ast          Doc 742     Filed 05/30/19      Entered 05/30/19 10:49:34




prevailing Eastern Time (the "Objection Deadline"), setting forth the nature of the objection and

the specific amount of fees or expenses at issue.

       8.      If no objections to the Statement    are received on or before the Objection Deadline,

the Liquidating Trustee, pursuant to the Final Fee Order, will be authorized to pay CBIZ, on a final

basis, $5,000.00, consisting of (a) 100% of CBIZ's fees for the Statement Period, and (b) 100%     of

total expenses incurred.

       9.      To the extent an objection to the Statement is received on or before the Objection

Deadline, the Liquidating Trustee will withhold payment of that portion of the Statement to which

the objection is directed and   will promptly pay the remainder of the fees and disbursements in the

percentages set forth above. To the extent such objection is not resolved,   it shall be preserved and

scheduled for consideration at a hearing before the Court.

Dated: May29,2019
New York, New York
                                                By:
                                                                Berk
                                                        Managing Director
                                                        CBIZ Accounting, Tax & Advisory of
                                                        New York, LLC
                                                        5 Bryant Park
                                                        New York, New York 10018
                                                        Telephone: (212) 7 90-5883
                                                        Email: cberk@cbiz.com




                                                        Financial Advisor to the Official Committee
                                                        of Unsecured Creditors of Orion
                                                        HealthCorp, Inc. et al.
Case 8-18-71748-ast   Doc 742   Filed 05/30/19   Entered 05/30/19 10:49:34




             EXHIBIT A
      Case 8-18-71748-ast    Doc 742     Filed 05/30/19            Entered 05/30/19 10:49:34
                                                                                                     Exhibit A


                                 Orion HealthCorp, Inc., et al.
                                 Professional Time Summary
                              March 1, 2019 through May 6, 2019




Initial             Name               Title                      Rate         Time              Amount
 CB       Charles Berk       Managing Director            $         720.00             3.8   $     2,736.00
 DG       David Greenblatt   Senior Manager               $         430.00            12.4   $     5,332.00
 PD       Patrick Donnelly   Associate                    $         295.00             2.0   $       590.00
Total                                                                                 18.2   $     8,658.00

                                                                  Less: Voluntary Reduction $     (3,658.00)
                                                              Supplemental Fees Requested $        5,000.00
Case 8-18-71748-ast   Doc 742   Filed 05/30/19   Entered 05/30/19 10:49:34




             EXHIBIT B
Case 8-18-71748-ast    Doc 742      Filed 05/30/19       Entered 05/30/19 10:49:34
                                                                                     Exhibit B

                           Orion HealthCorp, Inc., et al.
                                  Expense Details
                         March 1, 2019 through May 6, 2019


            Sum of Fees
                    Expense Type               Initial       Total
            Grand Total
Case 8-18-71748-ast   Doc 742   Filed 05/30/19   Entered 05/30/19 10:49:34




             EXHIBIT C




                                   2
                 Case 8-18-71748-ast            Doc 742               Filed 05/30/19                     Entered 05/30/19 10:49:34
                                                                                                                                                             Exhibit C



                                                                Orion HealthCorp, Inc., et al.
                                                                   Employee Time Detail
                                                             March 1, 2019 through May 6, 2019


                                                                                                                                  Values
                Date                  Date     Initial                           Explanation of Work Performed                     Rate     Time        Fees
     Fee Application Preparation   3/21/2019    PD       Update second interim and final fee application for review           $    295.00       1.1        324.50
                                                DG       Preparation of second interim and final fee application              $    430.00       1.7        731.00
                                   3/22/2019    CB       Review second and final fee application time detail                  $    720.00       1.6      1,152.00
                                                DG       Preparation of second interim and final fee application              $    430.00       2.3        989.00
                                   3/25/2019    PD       Update draft second interim and final fee application                $    295.00       0.9        265.50
                                                DG       Preparation of final fee application                                 $    430.00       1.9        817.00
                                   3/29/2019    CB       Final review of second and final fee application                     $    720.00       2.2      1,584.00
                                   4/9/2019     DG       Finalize final fee application and send to counsel                   $    430.00       3.7      1,591.00
                                   5/6/2019     DG       Prepare for and attend final fee application hearing                 $    430.00       2.8      1,204.00
Grand Total                                                                                                                   $    464.44      18.2 $    8,658.00

                                                                                                                          Less: Voluntary Reduction $   (3,658.00)
                                                                                                                      Supplemental Fees Requested $      5,000.00




                                                                            1 of 1
